This is an action of trespass quare clausum fregit. The plaintiff claimed to hold the land in question under a grant, issued in 1843, to Jesse Walker and Marsh Dorsett. The defendant claimed to hold under a grant issued in 1783 to Absalom Tatum and William Moore, which also covered the land in dispute; and, to sustain his allegation, offered in evidence the copy of a grant issued by the Secretary of State to Tatum (334) and Moore, which was registered by the register of Randolph County during the trial. This evidence was objected to by the plaintiff's counsel, because the copy offered did not appear to be full and complete; and, if complete, it had not been registered within the time prescribed by law; and, if valid after registration, it could not by relation extend back so as to defeat the plaintiff's title under Walker and Dorsett. The court admitted the evidence, and instructed the jury that the copy read in evidence, from the office of the Secretary of State, did relate back so as to defeat any title in Walker and Dorsett, derived under their grant.
The defendant further introduced evidence showing that he entered upon the land under a lease from the devisees of *Page 229 
William Moore and the heirs of the other deceased devisees. The plaintiff entered into a vacant house upon the lands in question, but no evidence was offered tending to show that he entered as the tenant of Walker and Dorsett, or in any manner claimed under their authority; and the court so instructed the jury.
The presiding judge instructed the jury that, inasmuch as no connection was shown between the plaintiff and Walker and Dorsett, the former would not in law be in possession of the lands contained in the Walker and Dorsett grant, but only of the house and land in his enclosures; and if they believed that no trespass was committed on these, the defendant was not guilty. A verdict was rendered for the defendant.
Rule for a new trial, first, because the judge erred in receiving as evidence a copy of the grant from the secretary's office.
Secondly, because of error in instructing the jury that the registry of the copy of the grant from the secretary's office related back so as to defeat any title derived by Walker and Dorsett under their grant.
Thirdly, because of error in instructing the jury that            (335) there was no evidence that the plaintiff entered under Walker and Dorsett, inasmuch as it had been proved that an angry altercation took place between the defendant and Marsh Dorsett, at which the plaintiff was not present, in which Dorsett was complaining of the defendant's conduct and threatened him with a suit.
Rule discharged, judgment for the defendant, and appeal.
The first objection is that the copy of the grant to Tatum and Moore, which was offered in evidence by the defendant, was incomplete, and had not been registered in the county of Randolph within the time prescribed by law. The first branch of the objection is not true in point of fact — the copy is complete. As to the second branch, the facts were that the copy was not registered until the sitting of the court. The grant is dated in 1783, and ought by the terms of the act of 1783 to have been registered within twelve months from its date. But the Legislature has uniformly, with one omission, passed laws at every session to enlarge the time. The omission alluded to was at the session of 1819, but it was supplied at the session of 1821, and care has been taken that there should be no such failure since. The copy of the grant offered in evidence was registered in Randolph County in March, 1849, and at the *Page 230 
preceding session of the Legislature, held in 1848, the usual act for prolonging the time for registering grants was passed; so that, in truth, the grant was registered in Randolph County within the time prescribed by law; and, when so registered, Laws 1836, ch. 42, sec. 24, makes it evidence.
(336)   The second objection cannot avail the plaintiff. The passage of the acts, to which reference has been made, prolonging the time within which grants shall be registered in the county, has practically the effect of rendering nugatory that clause in them, and must continue to have that effect as long as the Legislature shall continue to pass them. I mean that it renders nugatory the effect that the neglect to register the grant, within a limited time, might have. The grant, then, may be registered at any time, if, at that time, there be any law authorizing the act, which is not denied in this case. If the registration of the grant was legal, then it must have the effect of relating back; this is a necessary consequence, and daily recognized in our practice. Scales v. Fewel, 10 N.C. 16. There is scarcely one grant in a hundred which is registered within two years from its date. Nor is it even thought necessary to examine into the date of its registration. It can make no difference that the grant in this case was not registered before the action was brought. If the intention of the registry acts is to give notice to the citizens of the county what lands are vacant, and if it be desirable that such notice should be given, the policy of the continuing acts may be well questioned, but our duty is to execute the law as we find it.
The third objection is not sustained. There was no evidence that the plaintiff entered as the tenant of Walker and Dorsett, or in any manner claimed under their authority. The altercation between the defendant and Dorsett was entirely irrelevant.
We see no error in the opinion of his Honor on the points brought here.
PER CURIAM.                              Judgment affirmed.
Cited: Isler v. Foy, 66 N.C. 551; Janney v. Blackwell, 138 N.C. 439. *Page 231 
(337)